Title: To George Washington from James Craik, 21 June 1780
From: Craik, James
To: Washington, George



Sir
Providence Rhode Island June 21st 1780

I should be unworthy of the Confidence reposed in me at this time by your Excellency if I did not from time to time inform you of the progress I had made in the bussiness you were pleased to send me on And I am Sorry indeed to inform your Excellency that notwithstanding all my exertions (which have been used to the utmost of my power) I have not a prospect of coming up to the Spirit of your Instructions to me. In my last of 11th Instant I mentioned my intention of waiting on the Assembly in hopes they would point out proper Buildings for Hospitals. Upon my being called before the House, I was Interrogated whither I had any particular places in Veiw, which I thought would answer the purpose. I informed them that I had visited Several places, by desire of the Council of War, and could not say that I knew of any, except the College, which I mentioned to them with all the Advantages attending it. Another place called Vassalls Farm on Papusquash on which are four Barns and a Good Dwelling House was likewise mentioned—This place is fifteen miles down the River from Providence, on a Narrow neck of Land, well aired and watered. but in my Opinion very unsafe as Newport is so far a Frigate or two might easyly run up within Musket Shot & take the Paroles of all the Sick & go off with impunity. The House went fully upon the Matter and a Vote passed the Lower House two to one that I should take the College, upon which I came off. but it Seems before

it passed into a Resolve of both Houses a Remonstrance was obtained by the Parson (a Mr Manning) from the people of Providence which occasioned a Reconsideration; And as the Parson had taken great pains to Inflame the people and make them beleive that a Disease not less mortal than the Plague was to be brought in by the Fleet, the Vote was set asside. And a Resolve of both houses Substituted in its place, which I herewith Inclose. In which your Excellency will See that in place of having proper houses provided previous to the Arrival of the French Fleet and Army I must wait untill the old Barracks are collected from different parts of the State & Erected. And notwithstanding I urged in the Strongest terms the impropriety of Depending upon Barracks for Hospitals And the uncertainty of the time they might be wanted, I have nothing left for it now, but to have those Erected as fast as possible and in the best manner I can. and I am affraid when that is done (should it possibly happen before the Arrival of the Fleet) that they will be insufficient for the number. The D.Q.M.G. here Colo. Bowen has been and is very Active in doing every thing in his power to forward this important bussiness. What Effect it may have upon Mr Corny when he Arrives here and not find the Houses ready, I cannot say, but it has given me more uneasyness than any thing I ever undertook—I should be glad of your Excellencys opinion whether this place upon Paupasquash should be occupied, as the best buildings are there, & it is well Situated for Milk & Vegetables—What other Buildings are not Erected there are to be removed and erected within three miles of this Place—Some difficulty is likewise in the way with regard to Flour. The Goverr of Connecticut has not yet granted liberty to have it brought from that State If it could be purchased in this state (which cannot be done) it would be excessive high—The Gentleman Appointed to make the purchases for the Sick has wrote to Mr Mumford in new London the French Consul there to know if he will Supply him, could it come in that line it would be the cheapest way as he purchases there for the French—If there is any thing further your Excellency thinks can be done in furthering this bussiness I shall be happy to receive your Instructions for I have it much at heart and am much mortified and Chagrined at the Dissapointments I meet with in Executing it—With the greatest Respect I have the Honor to be Your Excellencys Most obedt huml. Sert

Jas. Craik


N.B. The houses now ready were the fleet to Arrive to day would not contain three hundred.

